Citation Nr: 1314254	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  12-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety.  


REPRESENTATION
Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 1973 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The case was remanded in July 2012 to obtain additional treatment records and to afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board observes that the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies posttraumatic stress disorder (PTSD) without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, the record shows that the Veteran has diagnoses of various psychiatric disorders.  Accordingly, the Board has characterized the issue as set forth on the title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

An acquired psychiatric disorder was not present during service, a psychosis was not manifest within a year of separation from service, and a currently diagnosed psychiatric disorder did not develop as a result of any incident during service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional notice letters in November 2010 and January 2011 complied with VA's duty to notify the Veteran with regards to the issue adjudicated herein.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  They also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records and also secured an examination in furtherance of his claim.  The RO attempted to obtain the Veteran's Social Security Administration (SSA) records; however, responses from SSA received in December 2011 and February 2012 indicate that such records were destroyed.  An April 2012 memorandum setting forth the RO's efforts to obtain the SSA records indicates that those records were unavailable.  The Veteran was notified that his SSA records could not be obtained in a March 2012 letter.  The Veteran has not identified any other additional pertinent medical records, which have not been obtained and associated with the claims folder.  VA has no duty to inform or assist that was unmet.  38 C.F.R. § 3.159(c)(1)-(3).  

A pertinent VA examination was obtained in August 2012.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well supported opinion based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic diseases (e.g., psychoses) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2012).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

A review of the Veteran's STRs shows no treatment for, or diagnosis of, any psychiatric disorder.  His July 1975 discharge examination specifically revealed a clinically normal psychiatric system.  There is no indication in the Veteran's STRs that he had any symptoms associated with a currently diagnosed psychiatric disorder or that any such disorder had its onset in service.  There is also no indication that there was any event or injury in-service resulting in an acquired psychiatric disorder.  

The Veteran's initial claim seeking service connection for a nervous/anxiety disorder in June 1987 shows that he reported the onset date as unknown.  According to post-service medical records, the Veteran sought treatment for alcohol abuse in February through March 1981.  However, those records do not indicate any psychiatric illness, even though a February 1981 record shows that the Veteran reported hallucinations.  In July 1982, the Veteran reported a 10 year history of a drinking problem.  He was diagnosed with alcohol dependence.  A record dated in August 1982 indicates that the staff of the group home where the Veteran was living thought that he needed psychiatric treatment as he had been staring into space and acting very inappropriately to residents.  The Veteran did not follow-up with treatment.  

The first indication of symptoms associated with a psychiatric disorder was in October 1983 when the Veteran reported "nervousness," paranoia and anxiety.  Treatment records in October 1983 do not show Axis I diagnoses of any psychiatric illnesses; such diagnoses were alcohol abuse and dependence and cannabis abuse.  The Veteran reported a 15 year history of alcohol abuse.  The Veteran had Axis II diagnoses of borderline personality disorder, schizotypal personality disorder and was opined to be severely schizoid if not schizophrenic.  One of the October 1983 treatment records shows that the Veteran's pertinent medical history included no psychiatric illnesses.  The October 1983 discharge summary indicates that it was noteworthy that the Veteran's father, a diagnosed schizophrenic, killed the Veteran's younger brother and then committed suicide about four years earlier.  The Veteran identified that event as significant for him in that it severed his sense of identity and family roots even more than those had been compromised before.  None of the October 1983 records indicates that the Veteran had an acquired psychiatric disorder related to his military service. 

In June 1987, the Veteran was diagnosed with schizophrenia and depression.  The Veteran was diagnosed with chronic schizophrenia in January 1992; a history of chronic schizophrenia was reported.  In February 1992, the Veteran was psychiatrically admitted and diagnosed with organic mood disorder, history of schizophrenia and history of polysubstance abuse.  He reported feeling depressed for the past two weeks prior to admission, but there were no identifiable stressors that he could think of.  The Veteran was again diagnosed with schizophrenia in December 1992.  None of these records contain any opinion relating the Veteran's schizophrenia to his military service.  

At a November 1994 VA examination, the Veteran reported that his father was frequently hospitalized at a psychiatric institution.  The examiner noted that the Veteran was stationed in Rhode Island during service as a military policeman except for time spent in training.  The Veteran acknowledged a long history of psychotic symptomatology.  Following examination, he was diagnosed with schizophrenic disorder, paranoid type and mixed substance abuse.  No opinion regarding the etiology was provided.  A record dated in November 1995 shows that the Veteran reported a 23 year psychiatric history.  In December 1997, the Veteran reported a history of paranoid schizophrenia throughout most of his adulthood.  Treatment records dated after December 1997 continue to show diagnoses of schizoaffective disorder and schizophrenia, but contain no opinions relating any diagnosed psychiatric disorder to the Veteran's military service.  

The Veteran was afforded a VA general medical examination in November 2003.  He reported having stateside duty in service, primarily as a military policeman.  The examiner noted that the STRs were negative for any mental disorders, although they did reference a hospitalization prior to service, although not necessarily psychiatric.  The examiner reported the Veteran's pertinent treatment records, including a June 2002 discharge summary showing that the Veteran reported a history of psychiatric problems going back to his 20s when he apparently started hearing voices.  However, the examiner indicated that that did not shed any new light on the issue of the schizophrenic problem arising on active duty.  

The Veteran reported that he thought it was sometime later in the 1970s that he heard voices.  He thought he could have started hearing the voices during active duty, but could not say for sure because he was drinking so heavily at the time.  Following examination, the Veteran was diagnosed with schizoaffective disorder, depressive type.  The examiner opined that there did not seem to be much basis for reconsidering the issue of possible service connection for mental disorders.  The examiner further opined that the Veteran's mental disorders did not appear to be service-connected.  

Records dated in February 2005 and March 2005 suggests that the Veteran was "working the system."  Specifically, the February 2005 record shows that the Veteran's landlady at the group home where he resided felt that he knew how to "work the system;" it was noted that he was trying to get an increase for his service-connected disabilities.  The March 2005 record reveals that the landlady reiterated that the Veteran tried to find ways to work "the system."  For example, even with the Veteran receiving benefits from VA, he was going to agencies, churches and people asking for money for a "disabled veteran."  

The Veteran was afforded another VA examination in September 2006.  The Veteran showed extreme vagueness at times when talking about his own personal history; the examiner reported that he was not regarded as a reliable historian, at least not with regard to specific details.  The Veteran was extremely vague about exactly how his service impacted on his subsequent life.  He spoke in fairly broad generalities about that, to the effect that he did not like service life, that he was persecuted by senior noncommissioned officers (NCOs) and that in a peacetime situation he encountered a lot of cruelty.  He referred to experiences that were possibly not his own; for example, he stated that persons who misbehaved at the brig at the post where he served were treated brutally, beaten if they spoke out of turn, etc.  On the other hand, he did not appear able to confirm that he had ever served as a guard or staff member at such a brig, nor was he ever, he indicated, an inmate at such facility.  The Veteran that day wondered if he would ever be compensated for the manner in which the Marine Corps ruined his life.  It was noted that he had functioned for many years at the level of a chronic psychiatric patient, with a long history of hospitalizations and follow-up appointments.  

When asked to identify how he had possibly become more symptomatic or had decompensated while serving on active duty, the Veteran was not able to provide any specifics.  He stated that he had problems with killing people; that appeared to be a difference with the basic philosophy of the Marine Corps.  He stated that he was unfairly treated by senior NCOs and he denied ever being in the brig for anything.  At one point, he said he was a sentry, and did not appear to mean that he was a corrections military police as such.  He acknowledged that he had had no treatment for mental disorders while on active duty.  He was not able to specify any symptoms occurring while on active duty.  The examiner opined that that was fairly consistent with the Veteran's difficulties in identifying or developing insight into his own mental disorder symptoms.  

The examiner's impression was that as at the time of the last examination, the Veteran, despite numerous previous determinations and denials, persisted with his statements that the Marine Corps caused him to be mentally ill and that the problems he displayed nowadays arose while he was on active duty.  He had not been able to bolster any significant evidence with regard to that, as treatment records did not indicate mental health services while on active duty, nor within a short time frame after discharge.  He did appear to be a chronically mentally ill individual.  The examiner opined that there was no evidence available at the time of that examination that suggested that his mental disorder problems arose while he was on active duty or as a result of active duty experiences.  The examiner also opined that there would not appear to be any basis for ascribing an alcoholism problem to active duty sources.  The Veteran was diagnosed with schizoaffective disorder, depressed type.  

The Veteran submitted a private psychiatric evaluation from S.Z., D.O. dated in October 2006.  The Board observes that a "D.O." is a doctor of osteopathy.  See Dorland's Illustrated Medical Dictionary 567 (31st ed., 2007).  The Veteran reported that he entered service in 1973 and that that time period was the trigger for his mental illness.  He stated that he saw horrible things including people's brains being blown out and stated that ever since, he had had nightmares and flashbacks.  He reported being diagnosed with schizophrenia in the 1970s and also with depression.  The Veteran indicated that his father, brother and uncle all had schizophrenia.  The Veteran was diagnosed with likely schizoaffective disorder, depressed subtype; alcohol abuse; brief sporadic THC abuse; likely comorbid PTSD; and panic disorder with agoraphobia and generalized anxiety disorder.  The Veteran acknowledged that his service was the trigger.  Brief records did endorse that he was in service for two years and given an honorable discharge.  Dr. S.Z. opined that they certainly did not have all records available; however, they did not feel that it was unreasonable to surmise that that was likely given his family history and his clinical presentation did seem to be plausible and reasonable.  Hence, Dr. S.Z. would maintain that that was his likely trigger based on history.  
At a November 2007 VA examination, the Veteran reported grievances having been experienced in service; specifically, not having been treated well by his superiors.  He was again diagnosed with schizoaffective disorder, depressed type.  No medical opinion regarding the etiology was provided.  A May 2008 treatment record indicates that the group home wanted the Veteran's discharged due to " angry, demanding, loud, threatening behavior."  A VA treatment record dated in January 2011 shows that the Veteran reported having psychiatric illness dating 36 years ago.  The Veteran continued to be diagnosed with schizoaffective disorder, depressed type, at a February 2011 VA examination.  The examiner reported that the Veteran's schizoaffective disorder was evidently nonservice-connected; again, no link to active duty sources appeared to be evident.  

Lay statements from the Veteran's sisters and brother received in January 2012 indicate that the military stressed the Veteran out causing mental illness; the Veteran seemed different after service; and although the brother could not tell what happened during service, the Veteran became an alcoholic after service and that most of his problems came after service.  

A July 2012 VA treatment record indicates that the Veteran had symptoms of PTSD that included occasional nightmares of experiences in service like people coming up behind him trying to slit his throat.  He was diagnosed with schizoaffective disorder with anxiety and depressive features.

The Veteran was afforded a VA examination in August 2012.  He was diagnosed with schizoaffective disorder, depressed type.  The Veteran denied having any mental health services or mental health diagnoses prior to or during his military service time.  He denied ever being prescribed psychotropic medication or taking any over-the-counter sleep aids during that time period.  During the exam, he described having some visual hallucinations while in service and reported heavy use of alcohol during that time as well.  His STRs did not contain reference to mental health diagnoses or treatment.  The examiner noted that his first mental health hospitalization occurred in March 1981 for alcohol treatment.  Hallucinations were reported in the admission note, but it was not clear whether those were related to detox although no psychotic diagnosis was mentioned.  His first admission for psychotic symptoms appeared to be in 1983.  There had been no mention in that admission note or in any other psychiatric notes of the Veteran having reported any mental health treatment in service.  

The examiner opined that the Veteran's schizoaffective disorder, depressed type, was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  No support could be found for the Veteran's contention that anxiety and depression were independent, separately arising diagnoses apart from his schizoaffective disorder.  As they were not part of his diagnostic formulation as separate diagnoses, there could be no relationship between anxiety and depression, directly or proximately, and his active duty in-service time.  In addition, there was no evidence reviewed that the Veteran had mental health treatment or was diagnosed with a mental condition during his in-service time or as a result of his military service.  

Based on a review of the evidence, the Board concludes that service connection for an acquired psychiatric disorder is not warranted.  Although the Veteran has been shown to have a current diagnosis of schizoaffective disorder, depressive type throughout this appeal, the evidence fails to show that it had its onset in service or is otherwise related to his military service.  

There is no indication that the Veteran incurred any event, injury, or disease to his psychiatric system in service.  Although the Veteran reported to the September 2006 examiner that he was persecuted by senior NCOs, the contemporaneous STRs and personnel records fail to show such persecution.  Furthermore, although the Veteran reported to the September 2006 examiner that he encountered a lot of cruelty, the examiner noted that he referred to experiences that were possibly not his own, such as persons who misbehaved at the brig at the post where he served being treated brutally, beaten if they spoke out of turn, etc.  As indicated in that examination report, he did not appear able to confirm that he had ever served as a guard or staff member at such a brig, nor was he ever, he indicated, an inmate at or was a guard at a brig.

As discussed above, the Veteran's STRs show no indication that the Veteran had a psychiatric disorder in service or symptoms associated with a psychiatric disorder.  In this regard, despite being specifically asked by the September 2006 examiner to identify in-service symptoms, the Veteran was unable to report any symptoms.  Indeed, at that examination, the Veteran was noted to be extremely vague about exactly how his service impacted on his subsequent life.  All of the VA examiners who provided opinions indicate that the Veteran's acquired psychiatric disorder was not related to his military service.  All such opinions were formed after reviewing the pertinent records as well as examining the Veteran, to include his reported history of symptoms.  

In this case, the evidence fails to show that any acquired psychiatric disorder had its onset in service or is otherwise directly related to the Veteran's military service.  In reaching this conclusion, the Board acknowledges the positive nexus opinion from Dr. J.Z.  However, the Board finds that this opinion lacks probative value.  Initially, as noted above, Dr. J.Z. is a doctor of osteopathy, not psychiatry.  Comparatively, the VA examiners were all psychologists or psychiatrists.  Also, the Veteran reported an incorrect factual history to Dr. J.Z.  As discussed above, the Veteran reported that he saw horrible things in service including people's brains being blown out.  In this case, the Veteran's DD 214 and personnel records show that he had no combat service and in fact did not even have foreign duty; he was stateside throughout his service.  There is no indication in any of his records that he witnessed what he claimed to Dr. J.Z.  Furthermore, the Veteran did not report such incidents to any of the multiple VA examiners, nor do any of his lengthy treatment records show such reports.  Additionally, although the Veteran reported that his service was a trigger to Dr. J.Z., as already noted above, he was unable to report any specific in-service symptoms to VA examiners.  Therefore, as Dr. J.Z. does not have the same psychiatric expertise as the VA examiners, and also based his opinion on an incorrect factual premise, the Board finds that his opinion lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).

For the reasons set forth above, the Board finds that the onset of any post-service acquired psychiatric disorder did not occur in service.  As noted above, there is no evidence of a diagnosis until 1983, almost one decade after the Veteran was discharged from service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of acquired psychiatric disorder complaints, symptoms, or findings for almost one decade between the period of active service and a diagnosis of an acquired psychiatric disorder is itself evidence which tends to show that any diagnosed acquired psychiatric disorder did not have its onset in service or for years thereafter.

Moreover, there is no indication that an acquired psychiatric disorder was manifest to a degree of 10 percent or more within one year from discharge.  Although the Veteran reported to the August 2012 examiner that he had some visual hallucinations while in service, the evidence fails to show an acquired psychiatric disorder until 1983.  The Veteran sought treatment for alcohol abuse in 1981, but those records fail to show that the Veteran had an acquired psychiatric disorder at that time.  There is no evidence of record indicating that the Veteran had a psychosis within one year of discharge.  Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of an acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.

Without evidence of the onset of an acquired psychiatric disorder, claimed as depression and anxiety, during active duty or competent evidence of an association between an acquired psychiatric disorder, claimed as depression and anxiety, and the Veteran's military service, service connection for an acquired psychiatric disorder, claimed as depression and anxiety, is not warranted.  The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as depression and anxiety.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp 2012).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


